     Case 4:18-cr-00575 Document 134 Filed on 06/11/19 in TXSD Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                  §                        Case 4:18-cr-00575
                                           §
       Plaintiff,                          §
                                           §
v.                                         §
                                           §
JACK STEPHEN PURSLEY,                      §
                                           §
       Defendant.                          §


                               MOTION TO WITHDRAW

TO THE HONORABLE COURT:

       Michael Louis Minns and Ashley Blair Arnett, attorneys for JACK STEPHEN

PURSLEY, move this Court for an order allowing attorneys with the law firm of Minns

& Arnett (all herein referred to as counsel) to withdraw as attorneys of record based

upon communications from their client that the attorney client relationship has been

terminated. This termination was confirmed in a phone call with the client on June 11,

2019 with Victor Vital.

       The client has instructed counsel that counsel has no authority to proceed.

Counsel has advised the Government, and the Government is opposed. There are two

other attorneys currently of record on this case.



RESPECTFULLY SUBMITTED on June 11, 2019.




                                        Page 1 of 2
     Case 4:18-cr-00575 Document 134 Filed on 06/11/19 in TXSD Page 2 of 2



                                            MINNS & ARNETT


                                              /s/ Ashley Blair Arnett
                                            Michael Louis Minns
                                            State Bar No. 14184300
                                            mike@minnslaw.com
                                            Ashley Blair Arnett
                                            State Bar No. 24064833
                                            ashley@minnslaw.com
                                            9119 S. Gessner, Suite 1
                                            Houston, Texas 77074
                                            Telephone: (713) 777-0772
                                            Telecopy: (713) 777-0453
                                            Attorneys for Jack Stephen Pursley




                            CERTIFICATE OF CONFERENCE

       I conferred with DOJ attorney Sean Beaty who is opposed to the filing of this Motion.



                                            /s/ Ashley Blair Arnett
                                            Ashley Blair Arnett



                               CERTIFICATE OF SERVICE

       This is to certify that on this the 11th day of June 2019, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                            /s/ Ashley Blair Arnett
                                            Ashley Blair Arnett




                                          Page 2 of 2
